Webb, Judge.
This is an appeal from an order denying plaintiffs’ motion to add various parties defendant and dismissing the complaint as to them. Since the order appealed from is not a final judgment (Smith v. Winer, 219 Ga. 738 (135 SE2d 892) (1964); White v. Wright, 124 Ga. App. 151 (183 SE2d 90) (1971)), and the interlocutory appeal procedure specified by Code Ann. § 6-701(a) 2 has not been followed, the motion to dismiss the appeal must be granted. Tingle v. Lokey & Bowden, 137 Ga. App. 368 (223 SE2d 763) (1976); Chambers v. Lowe’s of Doraville, 138 Ga. App. 626 (227 SE2d 92) (1976).

Appeal dismissed.


Deen, P. J., and Marshall, J., concur.